Title: To James Madison from Simon Lynch, 1 May 1804 (Abstract)
From: Lynch, Simon
To: Madison, James


1 May 1804, Nantes. “William D. Patterson Esqr. of Philadelphia Commercial Agent of the U: S: for this Port having appointed me his Deputy During a Short abscense with the authorisation of his Excellency R. R. Livingston Minister at Paris, by whom I have the honor of being Known I received and opened but a few days ago your circular letters of 9th. April, and 1st. 8ber. 1803 together with one from G: Duval Esqr. Comptroller of the treasury dated 12th. Xber. 1803. In Complyance with the directions contained in the Concluding Paragraph of your’s dated the 9th. April I annex a table containing the rate of Expences incurred in this Port for anchorage, Quarantine Pilotage &ca. accompanied with such remarks as may tend to give a full view of the Subject, all which I hope will prove Satisfactory.
“I will be punctual in making a report to the U: S: of the American Vessels which Enter at the Ports of this District Specifying names, Burthens &ca. when the Epoch is arrived, and Should it then devolve on me to do it.
“The Measures Embraced by the Governt. of the U: S: against Fraud and Forgery in Marine Papers, and the Instructions sent to all Consuls and Vice Consuls in Europe to Enable them to inspect the genuineness of Such Documents were of the highest importance and it is to be hoped that Strict attention will be paid to them in order to prevent such numerous instances of deceit and Subtilty in this respect as took place during the last war, to the great prejudice of true American Vessels.
“But few discharges of Seamen take place, Excepting such as are unavoidable through Sickness & other irresistible motives, and then I am particularly careful in returning said Seamen to the U: S: as soon as possible. Masters of American Vessels in general, pay due regard to the act of Congress which obliges them to receive and transport destitute Seamen. I have no complaint to make of any American Subject having been forcibly impressed into french Service, notwi[th]standing the great want of Seamen for the considerable armaments in this District.
“The 12th. Article of the Convention between the french Republick and the United States Stipulates Expressly that it Shall be Lawful for the Citizens of either Country to sail with their ships and Merchandize from any Port whatever to Neutral Places, and also from one Place belonging to an Enemy to another Place belonging to an Enemy, wether they be under the jurisdiction of the same Power, or under the Several; contrary to this tenor an act of the Consuls of the french Republick dated the 11th. 7ber. last directs that no American Vessel or other Neutral that during her voyage has touched at falmouth Cowes, or at any Port of England can be admitted to enter a Port of France. This act has been lately enforced here on the Ship Minerva of Boston Capn. Job: W: hall. This vessel coming from London was ordered out of the Port as soon as possible. These restraints unknown to American Masters who Navigate from Port to Port & come to France under the garantee of the treaty, may prove highly Prejudicial, and it is to be wished that happier times would remove them entirely. I have appealed to Paris for a decision on the case of the Ship Minerva after doing every effort here, but I fear it will not be favorable. As the Blockade of the Port of havre renders this Agency very important to the Amn. Commerce, I may confidently assure that I will zealously discharge the Duties incumbent on me, and be sincerely attached to the Interest of those who may Commit concerns to my Management.”
